Introduction
1.	This office action is in response to the Amendment filed 6/16/2022.   Claims 1-22 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Response to Amendment
3.	Applicant’s arguments and amendments in the Amendment filed June 16, 2022 (herein “Amendment”) with respect to the objection to Claim 1 have been fully considered, and the objection is rendered moot by the Amendment.  Applicant’s arguments and amendments in the Amendment with respect to rejections of independent Claims 1, 10, and 21 under 35 U.S.C. 103 have been fully considered, but are not considered persuasive, as discussed hereinafter.
	Applicant argues that Watanabe does not teach or suggest “an approximate posterior data structure determination engine configured to extract from the feature vector for the series of hidden states hx, a mean and a variance parameter, and to encapsulate the mean and the variance parameter as an approximate posterior data structure,” as Watanabe does not teach a variational autoencoder or an approximate posterior data structure.
	However, it is noted that Wu is cited as teaching “a variational autoencoder,” which the Amendment did not dispute.  (The Amendment only argued Watanabe does not teach “a variational autoencoder.”)  Watanabe is cited to modify Wu with the cited data structure that “encapsulate[s] the mean and variance parameter.”  Watanabe discloses a mean and variance parameter, and stores these two values.  The manner/position in memory where these values are stored is cited as “an approximate posterior data structure.”  No further details are provided in the claims regarding the approximate posterior data structure to define over how Watanabe stores data computed by the disclosed device.  Accordingly, only the data structure of Watanabe is being combined into the device described by Wu, which already includes a variational autoencoder.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6, 8, 10-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20200159997 (Wu et al, hereinafter “Wu”) in view of U.S. Patent App. Pub. No. 20150112891 (Watanabe et al., hereinafter “Watanabe”).
	With regard to Claim 1, Wu describes:
“A computer implemented system for a variational autoencoder to conduct text sequence machine learning, the system comprising:
an encoder having a processor operating in conjunction with computer memory, the processor executing machine interpretable instruction sets stored on the memory to read an input sequence x = [x1, x2, ..., xn] to generate a feature vector for a series of hidden states hx = [h1, h2, ... , hn] for the input sequence by performing pooling operations over a temporal dimension of the hidden states.” (Paragraph 72 describes that a sequence of words are input.  Paragraph 75 describes that a feature map (cited as a “feature vector”) is created based on hidden states of the convolutional layer shown in Figure 5.  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.)
Wu does not describe:
“an approximate posterior data structure determination engine configured to extract from the feature vector for the series of hidden states hx, a mean and a variance parameter, and to encapsulate the mean and the variance parameter as an approximate posterior data structure for the variational autoencoder.”
Paragraphs 84 and 101 of Watanabe describes that a mean and a variance of hidden states are computed and thus stored.  The portion of the device where these values are stored is cited as “an approximate posterior data structure.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data structure of Watanabe into the system of Wu to simplify the calculations, as described in paragraph 137 of Watanabe.
With regard to Claim 2, Wu describes “the encoder machine learning data architecture is configured to output a hidden representation based on the feature vector of the series of hidden states hx.”  Paragraph 77 describes that the feature map of the CNN is output to the RNN.
	With regard to Claim 3, Wu describes “a decoder machine learning data architecture that receives the hidden representation from the encoder and generates a reconstructed output sequence.”  Paragraph 154 describes a GRU decoder that provides an output sequence.
	With regard to Claim 4, Wu describes “the reconstructed output sequence is a new generated sequence that is inferred based on the hidden representation that is distinct from the input sequence.”  Paragraph 154 describes a GRU decoder that provides an output sequence based on the feature map of the CNN.  The output sequence would be distinct from the input sequence.
	With regard to Claim 5, Wu describes “the feature vector for the series of hidden states hx = [h1, h2, ... hn] has a k-th dimension hkx computed by the processor using a pooling operation of the k-th dimension of the hidden states.”  Paragraph 75 describes that a feature map (cited as a “feature vector”) is created based on hidden states of the convolutional layer shown in Figure 5.  Figure 5 shows the convolutional layer is a matrix.  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.  “k” can be an index into one of the two dimensions of the convolutional layer.
	With regard to Claims 6 and 8, Wu describes “the feature vector for the series of hidden states hx = aggregate([h1, h2, ... , hn])” and “the aggregate function is a max pooling function.”  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.
	With regard to Claim 10, Wu describes “the input sequence is a sequence of string or character based tokens.”  Paragraph 72 describes that words or characters may be included in the input sequence.
With regard to Claim 11, Wu describes:
A computer implemented method for providing a variational autoencoder for conducting text sequence machine learning using, the method comprising:
reading an input sequence x = [x1, x2, ..., xn] using a processor that accesses memory storing the input sequence; (Paragraph 72 describes that a sequence of words are input.  Paragraph 193 describes processor 1810 and memory 1820.)
generating a feature vector for a series of hidden states hx = [h1, h2, ... , hn] using the processor to read the hidden states from the memory and perform pooling operations over a temporal dimension of all hidden states; and (Paragraph 75 describes that a feature map (cited as a “feature vector”) is created based on hidden states of the convolutional layer shown in Figure 5.  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.)
Wu does not explicitly describe “extracting from the series of hidden states hx, a mean and a variance parameter using the processor and encapsulating the mean and the variance parameter as an approximate posterior data structure for the variational autoencoder.”
Paragraphs 84 and 101 of Watanabe describes that a mean and a variance of hidden states are computed and thus stored.  The portion of the device where these values are stored is cited as “an approximate posterior data structure.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data structure of Watanabe into the system of Wu to simplify the calculations, as described in paragraph 137 of Watanabe.
With regard to Claim 12, Wu describes “determining a hidden representation based on the feature vector for the series of hidden states hx.”  Paragraph 77 describes that the feature map of the CNN is output to the RNN.
	With regard to Claim 13, Wu describes “the hidden representation from the encoder is utilized to generate a reconstructed output sequence.”  Paragraph 154 describes a GRU decoder that provides an output sequence.
	With regard to Claim 14, Wu describes “the reconstructed output sequence is a new generated sequence that is inferred based on the hidden representation that is distinct than the input sequence.”  Paragraph 154 describes a GRU decoder that provides an output sequence based on the feature map of the CNN.  The output sequence would be distinct from the input sequence.
	With regard to Claims 15, 16 and 18, Wu describes “hx = pool([h1, h2, ... , hn]) ,” “hx = aggregate([h1, h2, ... , hn])” and “the aggregate function is a max pooling function.”  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.
	With regard to Claim 20, Wu describes “the input sequence is a sequence of string or character based tokens.”  Paragraph 72 describes that words or characters may be included in the input sequence.
	With regard to Claim 21, Wu describes:
A non-transitory computer readable medium storing machine interpretable instructions, which when executed by a processor, cause the processor to perform steps of a computer implemented method for a variational autoencoder for conducting text sequence machine learning, the method comprising:
loading an input sequence x = [x1, x2, ..., xn] at a processor; (Paragraph 72 describes that a sequence of words are input.  Paragraph 193 describes processor 1810.)
generating a feature vector for a series of hidden states hx = [h1, h2, ... , hn] using the processor to perform pooling over a temporal dimension of all hidden states; and  (Paragraph 75 describes that a feature map (cited as a “feature vector”) is created based on hidden states of the convolutional layer shown in Figure 5.  Paragraph 76 describes that max pooling over time of the hidden states of a CNN may be performed.)
Wu does not explicitly describe “extracting from the series of hidden states hx, a mean and a variance parameter, and using the processor to encapsulate the mean and the variance parameter as an approximate posterior data structure for the variational autoencoder.”
Paragraphs 84 and 101 of Watanabe describes that a mean and a variance of hidden states are computed and thus stored.  The portion of the device where these values are stored is cited as “an approximate posterior data structure.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data structure of Watanabe into the system of Wu to simplify the calculations, as described in paragraph 137 of Watanabe.
With regard to Claim 22, Wu describes:
“the encoder having the processor operating in conjunction with computer memory provides an encoder network,  (Paragraph 150 describes intention prediction module 1140 that encodes input into intention vectors.)
wherein the system comprises a decoder that provides a decoder network, (Paragraph 154 describes the decoder network 1160.)
wherein the variational autoencoder receives input, processes the input using the encoder to compute latent variables, and generates output using the decoder and the computed latent variables.” (Paragraph 150 describes encoding input into intention vectors (cited as “latent variables.”)  Paragraph 154 describes the decoder 1160 generating output based on the intention vectors.)

6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Watanabe and further in view of U.S. Patent App. Pub. No. 20200086879 (Narayanan et al, hereinafter “Narayanan”).
With regard to Claims 7 and 17, Wu in view of Watanabe does not explicitly describe “the aggregate function is an average pooling function.”  However, paragraph 136 of Narayanan describes that average poling may be done over a CNN hidden layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the average pooling of Narayanan into the system of Wu and Watanabe to reduce the processing power needed, as described in paragraph 136 of Narayanan.

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Watanabe and further in view of U.S. Patent App. Pub. No. 20190370940 (Choi et al, hereinafter “Choi”).
	With regard to Claims 8 and 19, Wu in view of Watanabe does not explicitly describe “the max pooling function is performed based on absolute values of each element while preserving signs of the pooled elements.”  However, paragraph 76 of Choi describes a max pooling process performed based on absolute values of each element while preserving signs of the pooled elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the average pooling of Choi into the system of Wu and Watanabe to find the value that is furthest from zero, as described in paragraph 136 of Choi.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20200104640 (Poole et al.) describes a device that a mean and a variance parameter for an autoencoder.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656